                                           Case 3:08-cv-05221-SI Document 651 Filed 08/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    CHARLES RIDGWAY, et al.,                          Case No. 08-cv-05221-SI
                                  10                    Plaintiffs,
                                                                                          ORDER CONDITIONALLY
                                  11             v.                                       GRANTING MOTION FOR
                                                                                          DISBURSEMENT OF FUNDS
                                  12    WAL-MART STORES INC.,
Northern District of California
 United States District Court




                                                                                          Re: Dkt. No. 643
                                  13                    Defendant.

                                  14

                                  15           On July 9, 2021, Keith Woolfolk, a class member of the instant action, filed a motion

                                  16   seeking disbursement of funds post-bankruptcy. Dkt. No. 643. On August 13, 2021, the Court

                                  17   held a hearing during which Mr. Woolfolk’s counsel estimated Mr. Woolfolk was entitled to

                                  18   approximately $100,000 as his class award. The Court orders as follows:

                                  19           Mr. Woolfolk’s motion for disbursement is GRANTED – however, whatever money he is

                                  20   entitled to as a class member shall not be disbursed to him until September 3, 2021 (21 days from

                                  21   the date of this order).

                                  22           Mr. Woolfolk shall forthwith inform the bankruptcy trustee, Michael H. Meyer, of today’s

                                  23   hearing and the instant order so the trustee may object or otherwise petition this Court for relief

                                  24   regarding the disbursement.

                                  25           Assuming no objection is made, Mr. Woolfolk’s check shall be sent to the address of his

                                  26   attorney of record, Mr. Patrick Kavanaugh at 1331 L Street, Bakersfield, CA 93301.

                                  27           On or before August 20, 2021, Mr. Woolfolk shall submit a declaration confirming the

                                  28   representation his counsel made during the August 13, 2021 hearing that Mr. Woolfolk did not
                                           Case 3:08-cv-05221-SI Document 651 Filed 08/13/21 Page 2 of 2




                                   1   receive any discharge of his debts through his Chapter 13 proceeding.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 13, 2021

                                   5                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
